UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Commission File Number 0-16093 June 30, 2007 CONMED CORPORATION (Exact name of the registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 16-0977505 (I.R.S. Employer Identification No.) 525 French Road, Utica, New York (Address of principal executive offices) 13502 (Zip Code) (315) 797-8375 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer ý Accelerated filero Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý The number of shares outstanding of registrant's common stock, as of August 1, 2007 is 28,587,035 shares. CONMED CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements (unaudited) - Consolidated Condensed Statements of Income for the three and six month periods ended June 30, 2006 and 2007 1 - Consolidated Condensed Balance Sheets as of December 31, 2006 and June 30, 2007 2 - Consolidated Condensed Statements of Cash Flows for the six months ended June 30, 2006 and 2007 3 - Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 6. Exhibits 30 Signatures 31 Table of Contents PART IFINANCIAL INFORMATION Item 1. CONMED CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited, in thousands except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2006 2007 2006 2007 Net sales $ 163,473 $ 169,258 $ 321,939 $ 340,272 Cost of sales 85,699 83,398 166,265 169,187 Gross profit 77,774 85,860 155,674 171,085 Selling and administrative expense 58,123 58,207 116,497 118,012 Research and development expense 7,498 7,453 15,323 15,047 Other expense (income) 1,584 1,312 2,154 (4,102 ) 67,205 66,972 133,974 128,957 Income from operations 10,569 18,888 21,700 42,128 Loss on early extinguishment of debt 678 - 678 - Interest expense 4,675 4,329 9,541 8,845 Income before income taxes 5,216 14,559 11,481 33,283 Provision for income taxes 1,802 5,214 3,727 12,016 Net income $ 3,414 $ 9,345 $ 7,754 $ 21,267 Per share data: Net Income Basic $ .12 $ .33 $ .28 $ .76 Diluted .12 .32 .27 .74 Weighted average common shares Basic 28,061 28,180 28,068 27,988 Diluted 28,266 28,831 28,312 28,608 See notes to consolidated condensed financial statements. 1 Table of Contents CONMED CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited, in thousands except share and per share amounts) December 31, June 30, 2006 2007 ASSETS Current assets: Cash and cash equivalents $ 3,831 $ 3,879 Accounts receivable, net 75,120 77,044 Inventories 151,687 161,819 Income taxes receivable 747 2,732 Deferred income taxes 15,212 15,205 Prepaid expenses and other current assets 3,286 3,129 Total current assets 249,883 263,808 Property, plant and equipment, net 116,480 118,959 Goodwill 290,512 291,178 Other intangible assets, net 191,135 188,397 Other assets 13,561 12,768 Total assets $ 861,571 $ 875,110 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 3,148 $ 3,247 Accounts payable 41,823 39,008 Accrued compensation and benefits 17,712 15,324 Accrued interest 727 786 Other current liabilities 11,795 13,772 Total current liabilities 75,205 72,137 Long-term debt 264,676 237,780 Deferred income taxes 51,004 61,678 Other long-term liabilities 30,332 27,210 Total liabilities 421,217 398,805 Commitments and contingencies Shareholders' equity: Preferred stock, par value $.01 per share; authorized 500,000 shares; none outstanding - - Common stock, par value $.01 per share; 100,000,000 shares authorized; 31,304,203 and 31,299,203 shares issued in 2006 and 2007, respectively 313 313 Paid-in capital 284,858 286,280 Retained earnings 247,425 264,875 Accumulated other comprehensive income (loss) (8,612 ) (6,382 ) Less 3,321,545 and 2,731,749 shares of common stock in treasury, at cost in 2006 and 2007, respectively (83,630 ) (68,781 ) Total shareholders’ equity 440,354 476,305 Total liabilities and shareholders’ equity $ 861,571 $ 875,110 See notes to consolidated condensed financial statements. 2 Table of Contents CONMED CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Six months ended June 30, 2006 2007 Cash flows from operating activities: Net income $ 7,754 $ 21,267 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 5,522 6,134 Amortization 9,148 9,266 Stock-based compensation expense 1,585 1,885 Deferred income taxes 3,650 10,470 Loss on extinguishment of debt 203 - Increase (decrease) in cash flows from changes in assets and liabilities: Sale of accounts receivable - 2,000 Accounts receivable 2,407 (3,924 ) Inventories (6,361 ) (15,150 ) Accounts payable 1,373 (2,579 ) Income taxes receivable (1,979 ) (1,809 ) Accrued compensation and benefits 559 (2,388 ) Accrued interest 13 59 Other assets (551 ) 619 Other liabilities 4,142 (52 ) 19,711 4,531 Net cash provided by operating activities 27,465 25,798 Cash flows from investing activities: Purchases of property, plant, and equipment (10,247 ) (9,556 ) Proceeds from sale of equity investment 1,205 - Payments related to business acquisitions (2,458 ) (1,278 ) Net cash used in investing activities (11,500 ) (10,834 ) Cash flows from financing activities: Net proceeds from common stock issued under employee plans 1,238 10,604 Excess tax benefits from stock-based compensation 32 - Repurchase of common stock (7,848 ) - Payments on senior credit agreement (141,484 ) (26,326 ) Proceeds of senior credit agreement 135,000 - Payments on mortgage notes (412 ) (471 ) Payments related to issuance of long-term debt (1,260 ) - Net change in cash overdrafts (604 ) (236 ) Net cash used in financing activities (15,338 ) (16,429 ) Effect of exchange rate changes on cash and cash equivalents 999 1,513 Net increase in cash and cash equivalents 1,626 48 Cash and cash equivalents at beginning of period 3,454 3,831 Cash and cash equivalents at end of period $ 5,080 $ 3,879 See notes to consolidated condensed financial statements. 3 Table of Contents CONMED CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited, in thousands except per share amounts) Note 1 – Operations and Significant Accounting Policies Organization and operations The accompanying consolidated condensed financial statements include the accounts of CONMED Corporation and its controlled subsidiaries (“CONMED”, the “Company”, “we” or “us”). All intercompany accounts and transactions have been eliminated. CONMED is a medical technology company with an emphasis on surgical devices and equipment for minimally invasive procedures and monitoring.The Company’s products serve the clinical areas of arthroscopy, powered surgical instruments, electrosurgery, cardiac monitoring disposables, endosurgery and endoscopic technologies.They are used by surgeons and physicians in a variety of specialties including orthopedics, general surgery, gynecology, neurosurgery, and gastroenterology. Note 2 - Interim financial information The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for annual financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Results for the period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The consolidated condensed financial statements and notes thereto should be read in conjunction with the financial statements and notes for the year-ended December 31, 2006 included in our Annual Report on Form 10-K. Note 3 – Other comprehensive income Comprehensive income consists of the following: Three months ended Six months ended June 30, June 30, 2006 2007 2006 2007 Net income $ 3,414 $ 9,345 $ 7,754 $ 21,267 Other comprehensive income: Adjustment to net amortization and deferral of pension cost - 144 - 289 Foreign currency translation adjustment 1,149 1,452 1,322 1,941 Comprehensive income $ 4,563 $ 10,941 $ 9,076 $ 23,497 4 Table of Contents Accumulated other comprehensive income consists of the following: Accumulated Minimum Cumulative Other Pension Translation Comprehensive Liability Adjustments Income (loss) Balance, December 31, 2006 $ (12,386 ) $ 3,774 $ (8,612 ) Adjustment to net amortization and deferral of pension cost 289 - 289 Foreign currency translation adjustments - 1,941 1,941 Balance, June 30, 2007 $ (12,097 ) $ 5,715 $ (6,382 ) Note 4 – Income Taxes The Company adopted Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” ("FIN 48") on January 1, 2007.The impact of this pronouncement was not material to the Company’s consolidated financial statements.As of the date of adoption the Company's unrecognized tax benefits totaled approximately $1.4 million; $1.3 million in taxes and $0.1 million in interest.If recognized, the entire amount of unrecognized tax benefits would decrease the effective income tax rate. The Internal Revenue Service ("IRS") has completed examinations of our United States federal income tax returns through 2004.Tax years subsequent to 2004 are subject to future examination.Tax years 1998-2000 are subject to limited examination by the IRS.Substantially all material state jurisdictions are closed for examination for tax years through 2002. It is reasonably possible that the amount of unrecognized tax benefits could change in the next 12 months as a result of the anticipated completion of the 2005, 2006 and 2007 IRS examinations and expiration of statutes of limitations on prior tax returns.Unrecognized tax benefits for these years relate to permanent deductions and tax credits.A reasonable estimate of the range of change in unrecognized tax benefits cannot be made at this time. The Company's policy is to classify interest and penalties related to income tax matters as income tax expense. Note 5 - Inventories Inventories consist of the following: December 31, June 30, 2006 2007 Raw materials $ 50,225 $ 58,839 Work-in-process 17,815 21,513 Finished goods 83,647 81,467 Total $ 151,687 $ 161,819 5 Table of Contents Note 6 – Earnings per share Basic earnings per share (“basic EPS”) is computed by dividing net income by the weighted average number of common shares outstanding for the reported period. Diluted earnings per share (“diluted EPS”) gives effect to all dilutive potential shares outstanding resulting from employee stock options, restricted stock units and stock appreciation rights during the period. The following table sets forth the computation of basic and diluted earnings per share for the three and six month periods ended June 30, 2006 and 2007. Three months ended Six months ended June 30, June 30, 2006 2007 2006 2007 Net income $ 3,414 $ 9,345 $ 7,754 $ 21,267 Basic – weighted average shares outstanding 28,061 28,180 28,068 27,988 Effect of dilutive potential securities 205 651 244 620 Diluted – weighted average shares outstanding 28,266 28,831 28,312 28,608 Basic EPS $ .12 $ .33 $ .28 $ .76 Diluted EPS .12 .32 .27 .74 The shares used in the calculation of diluted EPS exclude options and SARs to purchase shares where the exercise price was greater than the average market price of common shares for the period.Shares excluded from the calculation of diluted EPS aggregated 1.9 and 1.7 million for the three and six months ended June 30, 2006, respectively. Shares excluded from the calculation of diluted EPS aggregated 0.3 and 0.6 million for the three and six months ended June 30, 2007.Uponconversion of our 2.50% convertible senior subordinated notes (the "Notes"), the holder of each Note will receive the conversion value of the Note payable in cash up to the principal amount of the Note and CONMED common stock for the Note's conversion value in excess of such principalamount.As of June 30, 2007, our share price has not exceeded the conversion price of the Notes, therefore the conversion value was less than the principal amount of the Notes.Under the net share settlement method and in accordance with Emerging Issues Task Force (“EITF”) Issue 04-8, “The Effect of Contingently Convertible Debt on Diluted Earnings per Share”, there were no potential shares issuable under the Notes to be used in the calculation of diluted EPS. The maximum number of shares we may issue with respect to the Notes is 5,750,000. Note 7 – Goodwill and other intangible assets The changes in the net carrying amount of goodwill for the six months ended June 30, 2007 are as follows: Balance as of January 1, 2007 $ 290,512 Adjustments to goodwill resulting from business acquisitions finalized 397 Foreign currency translation 269 Balance as of June 30, 2007 $ 291,178 6 Table of Contents Goodwill associated with each of our principal operating units is as follows: December 31, June 30, 2006 2007 CONMED Electrosurgery $ 16,645 $ 16,645 CONMED Endosurgery 42,419 42,424 CONMED Linvatec 173,007 173,276 CONMED Patient Care 58,441 58,833 Balance $ 290,512 $ 291,178 During the fourth quarter 2006 goodwill impairment testing, we determined that the goodwill of our Endoscopic Technologies operating unit was impaired and consequently we recorded a goodwill impairment charge of $46.7 million in the year ended December 31, 2006. Other intangible assets consist of the following: December 31, 2006 June 30, 2007 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Amount Amortization Amortized intangible assets: Customer relationships $ 113,376 $ (24,498 ) $ 113,708 $ (26,237 ) Patents and other intangible assets 39,609 (24,696 ) 39,096 (25,514 ) Unamortized intangible assets: Trademarks and tradenames 87,344 - 87,344 - $ 240,329 $ (49,194 ) $ 240,148 $ (51,751 ) Other intangible assets primarily represent allocations of purchase price to identifiable intangible assets of acquired businesses.The weighted average amortization period for intangible assets which are amortized is 25 years.Customer relationships are being amortized over a weighted average life of 36 years.Patents and other intangible assets are being amortized over a weighted average life of 11 years. Amortization expense related to intangible assets which are subject to amortization totaled $1,286 and $2,564 in the three and six months ended June 30, 2006, respectively, and $1,402 and $2,557 in the three and six months ended June 30, 2007, respectively, and is included in selling and administrative expense on the consolidated condensed statement of income. 7 Table of Contents The estimated amortization expense for the year ending December 31, 2007, including the six month period ended June 30, 2007 and for each of the five succeeding years is as follows: 2007 $ 5,608 2008 5,608 2009 5,608 2010 5,105 2011 4,840 2012 4,772 Note 8 — Guarantees We provide warranties on certain of our products at the time of sale.The standard warranty period for our capital and reusable equipment is generally one year.Liability under service and warranty policies is based upon a review of historical warranty and service claim experience.Adjustments are made to accruals as claim data and historical experience warrant. Changes in the carrying amount of service and product warranties for the six months ended June 30, 2007 are as follows: Balance as of January 1, 2007 $ 3,617 Provision for warranties 2,844 Claims made (2,855 ) Balance as of June 30, 2007 $ 3,606 Note 9 – Pension plan Net periodic pension costs consist of the following: Three months ended Six months ended June 30, June 30, 2006 2007 2006 2007 Service cost $ 1,405 $ 1,381 $ 2,810 $ 2,763 Interest cost on projected benefit obligation 827 737 1,654 1,474 Expected return on plan assets (795 ) (683 ) (1,590 ) (1,367 ) Net amortization and deferral 298 229 596 458 Net periodic pension cost $ 1,735 $ 1,664 $ 3,470 $ 3,328 We previously disclosed in our Annual Report on Form 10-K for the year-ended December 31, 2006 that we expect to make $12.0 million in contributions to our pension plan in 2007.We made $6.0 million in contributions for the six months ended June 30, 2007. 8 Table of Contents Note 10 – Other expense (income) Other expense (income) consists of the following: Three months ended Six months ended June 30, June 30, 2006 2007 2006 2007 Acquisition-related costs $ 962 $ - $ 1,476 $ - Termination of product offering 27 58 83 148 Write-off of inventory in settlement of a patent dispute 595 - 595 - Facility closure costs - 1,254 - 1,822 Litigation settlement - - - (6,072 ) Other expense (income) $ 1,584 $ 1,312 $ 2,154 $ (4,102 ) On September 30, 2004, we acquired the business operations of the Endoscopic Technologies Division of C.R. Bard, Inc. (the “Endoscopic Technologies acquisition”).As part of the acquisition, manufacturing of the acquired products was conducted in various C.R. Bard facilities under a transition agreement.During the three and six months ended June 30, 2006, we incurred $1.0 million and $1.5 million of acquisition and transition-integration related charges associated with the Endoscopic Technologies acquisition which have been recorded in other expense (income).The Endoscopic Technologies acquisition transition was completed during 2006. During 2004, we elected to terminate our surgical lights product line.We instituted a customer replacement program whereby all currently installed surgical lights were replaced by CONMED.During the three and six months ended June 30, 2006 we incurred $27 and $83, respectively, in costs related to the surgical lights customer replacement program. During the three and six months ended June 30, 2007, we incurred an additional $58 and $148, respectively, which were recorded in other expense (income).We anticipate incurring an additional $200 in 2007 as the surgical lights customer replacement program is completed. During 2006, we were notified by Dolphin Medical, Inc. (“Dolphin”), that it would discontinue its Dolphin ONE® product line as a result of an agreement between Dolphin and Masimo Corporation in which Masimo agreed to release Dolphin and its affiliates from certain patent infringement claims.We have sold the Dolphin ONE® and certain other pulse oximetry products manufactured by Dolphin under a distribution agreement.As a result of the product line discontinuation, we recorded a $0.6 million charge to other expense to write-off on-hand inventory of the discontinued product line.The discontinuation of Dolphin ONE® did not have a material impact on our financial position, results of operations, or cash flows.This matter did not affect the majority of our pulse oximetry products and also did not affect sales of our proprietary Pro2® pulse oximetry product line. During 2006, we elected to close our facility in Montreal, Canada which manufactured products for our CONMED Linvatec line of integrated operating room systems and equipment.The products which had been manufactured in the Montreal facility will now largely be purchased from a third party vendor.The closing of this facility was completed in the first quarter of 2007.We incurred a total of $2.2 million in costs associated with this closure, of which $1.3 million related to the write-off of inventory and was included in cost of goods sold during 2006.The remaining $0.9 million (including $0.3 million in the first quarter of 2007) primarily relates to severance expense and the disposal of fixed assets which we have recorded in other expense (income). 9 Table of Contents During 2007, we elected to close our Endoscopic Technologies sales office in France.During the three and six months ended June 30, 2007, we incurred $1.3 million and $1.5 million in costs associated with this closure primarily related to severance expense.We have recorded such costs in other expense (income); no further expenses are expected to be incurred. In November 2003, we commenced litigation against Johnson & Johnson and several of its subsidiaries, including Ethicon, Inc. for violations of federal and state antitrust laws. In the lawsuit we claimed that Johnson & Johnson engaged in illegal and anticompetitive conduct with respect to sales of product used in endoscopic surgery, resulting in higher prices to consumers and the exclusion of competition.We sought relief including an injunction restraining Johnson & Johnson from continuing its anticompetitive practices as well as receiving the maximum amount of damages allowed by law.During the litigation, Johnson & Johnson represented that the marketing practices which gave rise to the litigation had been altered with respect to CONMED.On March 31, 2007, CONMED and Johnson & Johnson settled the litigation.Under the terms of the final settlement agreement, CONMED received a payment of $11.0 million from Johnson & Johnson in return for which we terminated the lawsuit.After deducting legal and other related costs, we recorded a pre-tax gain of $6.1 million related to the settlement which we have recorded in other expense (income). Note 11 — Business Segments and Geographic Areas CONMED conducts its business through five principal operating units, CONMED Endoscopic Technologies, CONMED Endosurgery, CONMED Electrosurgery, CONMED Linvatec and CONMED Patient Care.We believe each of our segments are similar in the nature of products, production processes, customer base, distribution methods and regulatory environment.In accordance with Statement of Financial Accounting Standards No. 131 “Disclosures About Segments of an Enterprise and Related Information” (“SFAS 131”), our CONMED Endosurgery, CONMED Electrosurgery and CONMED Linvatec operating units also have similar economic characteristics and therefore qualify for aggregation under SFAS 131.Our CONMED Patient Care and CONMED Endoscopic Technologies operating units do not qualify for aggregation under SFAS 131 since their economic characteristics do not meet the criteria for aggregation as a result of the lower overall operating income (loss) in these segments. CONMED Endosurgery, CONMED Electrosurgery and CONMED Linvatec consist of a single aggregated segment comprising a complete line of endo-mechanical instrumentation for minimally invasive laparoscopic procedures, electrosurgical generators and related surgical instruments, arthroscopic instrumentation for use in orthopedic surgery and small bone, large bone and specialty powered surgical instruments.CONMED Patient Care product offerings include a line of vital signs and cardiac monitoring products as well as suction instruments
